Quillian, Judge.
The appellant argues that the tariff filed by the appellee is not just and reasonable as applied to the facts of this case. The appellant’s argument is answered in the negative in Gardner v. Western Union Telegraph Co., 231 F 405, 412, which states: "We are therefore of the opinion that Congress having taken possession of the field of interstate commerce by telegraph, the provision of the Constitution of Oklahoma relied upon has become inoperative for the purpose of striking down the regula-’ tion in question. Whether the regulation is a reasonable one or not is in our judgment a question for the Interstate Commerce Commission to determine. Mitchell Coal & Coke Co. v. Pa. R. Co., 230 U. S. 247 (33 SC 916, 57 LE 1472); Chicago & Alton R. Co. v. Kirby, 225 U. S. 155 (32 SC 648, 56 LE 1033, AC 1914A, 501); Texas & Pac. R. Co. v. Abilene Cotton Oil Co., 204 U. S. 426 (27 SC 350, 51 LE 553, 9 AC 1075).”
The appellee’s liability is controlled by the tariff which it filed pursuant to Section 203 (a) of the Federal Communications Act of 1934. The granting of the partial summary judgment was not error.

Judgment affirmed.


Bell, C. J., Jordan, P. J., Hall, P. J., Eberhardt, Deen and Whitman, JJ., concur. Pannell and Evans, JJ., dissent.